920 F.2d 219
In re SCHOOL ASBESTOS LITIGATION.SCHOOL DISTRICT OF LANCASTER, Manheim Township SchoolDistrict, Lampeter-Strasburg School District, andNortheastern School District,v.LAKE ASBESTOS OF QUEBEC, LTD., the Celotex Corporation,Raymark Industries, Inc., Union Carbide Corp., AsbestosprayCorp., Sprayo-Flake Company, National Gypsum Co., SprayedInsulation, Inc., Asbestos Fibres Inc., Dana Corporation,U.S. Gypsum, U.S. Mineral Products Company, SprayonInsulation & Acoustics, Inc., Sprayon Research Corp., KeeneCorp., Worben Co., Inc., Wilkin Insulation Company, W.R.Grace & Co., Owens-Corning Fiberglas Corporation, StandardInsulation, Inc., North American Asbestos Corporation,Cassiar Resources Ltd., Bell Asbestos Mines, Ltd., AsbestosCorporation Limited, Southern Textile Corp., Owens-Illinois,Inc., Turner & Newall Limited, the Flintkote Co., FibreboardCorporation, GAF Corp., Uniroyal, Inc., Cape Asbestos,Pfizer, Inc., Kaiser Cement Corporation, Bes-Tex, Inc.,Georgia-Pacific Corp.Appeal of SCHOOL DISTRICT OF the CITY OF FLINT, ordered tobe a class member with respect to its claimsagainst National Gypsum Co.Appeal of AKRON CITY SCHOOL DISTRICT BOARD OF EDUCATION.
Nos. 90-1173, 90-1174.
United States Court of Appeals,Third Circuit.
Argued Sept. 19, 1990.Decided Dec. 13, 1990.

Appeal from the United States District Court for the Eastern District of Pennsylvania (D.C. Civil Master File No. 83-0268);  James M. Kelly, Judge.


1
Philip J. Goodman (argued), Steven G. Silverman, Simon, Deitch, Friedman, Siefman & Green, Southfield, Mich., for appellant School Dist. of City of Flint.


2
Theodore R. Mann, Mann & Ungar, Philadelphia, Pa., Donald A. Powell, David J. Hanna, Hamilton DeSaussure, Jr.  (argued), Buckingham, Doolittle & Burroughs, Akron, Ohio, for appellant Akron City School Dist. Bd. of Educ.


3
Arlene Fickler, Lawrence T. Hoyle, Jr.  (argued), Nancy Merrill Wilson, Hoyle, Morris & Kerr, Philadelphia, Pa., for appellee National Gypsum Co.


4
Daniel J. Ryan, Jr., Marshall, Dennehey, Warner, Coleman & Goggin, Philadelphia, Pa., Patrick J. Hagan, Kincaid, Gianunzio, Caudle & Hubert, P.C., Oakland, Cal., for appellee Kaiser Cement Corp.


5
Before SCIRICA, COWEN and ALDISERT, Circuit Judges.

OPINION OF THE COURT

6
ALDISERT, Circuit Judge.


7
These consolidated appeals arise out of an on-going federal diversity class action, In re Asbestos School Litig., 104 F.R.D. 422 (E.D.Pa.1984), aff'd, 789 F.2d 996 (3d Cir.), cert. denied, 479 U.S. 852, 107 S.Ct. 182, 93 L.Ed.2d 117 (1986), and require us to decide (1) whether we have appellate jurisdiction over appeal No. 90-1174 brought by Akron (Ohio) City School District Board of Education;  and (2) whether the district court properly granted National Gypsum Company's motion for reconsideration and enjoined pending state court actions filed by appellants School District of the City of Flint, Michigan, and Akron City School District Board of Education against National Gypsum Company.


8
On Sunday, October 28, 1990, National Gypsum Company filed a petition for reorganization under Chapter 11 in the United States Bankruptcy Court for the Northern District of Texas (Dallas Division).  Thereafter, on November 29, 1990 the bankruptcy court served an order authorizing notice of the enforcement of the automatic stay provision of 11 U.S.C. Sec. 362(a).


9
Accordingly, action in these appeals will be stayed.  Ass'n of St. Croix Condominium Owners v. St. Croix Hotel Corp., 682 F.2d 446 (3d Cir.1982).